Citation Nr: 1605615	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  13-18 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residuals of a right knee injury.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Agent Dale K. Graham


WITNESSES AT HEARING ON APPEAL

Appellant and witness


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to June 1987, with participation in the United States Army Reserve from December 1986 to December 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Muskogee, Oklahoma Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified at a December 2015 videoconference hearing held before the undersigned; a transcript of the hearing is of record.  

The Board has reviewed the Veteran's electronic records maintained in VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay a remand will cause the Veteran, but to decide this case based on the current evidence of record would be unfairly prejudicial to him.  The Board finds that additional evidentiary development is required as to the issues of service connection for headaches, a right knee condition, hearing loss and tinnitus.

Notably for this case, service connection may be granted for a disability resulting from disease or injury incurred, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2015).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d) (2015).  

In regard to headaches, during the Board hearing, the Veteran stated his belief that his headaches may be related to sinusitis.  The Veteran's STRs include a February 1987 note which reads "r/o sinusitis."

Further, the Veteran stated that he was hospitalized during his service for at least a week at Reynolds Army Community Hospital, Fort Sill, Oklahoma for a condition related to his headaches.  As such, a remand is required to conduct a VA examination as well as conduct a search for any additional records relating to the Veteran's stated in-service hospital stay regarding headaches.

In regard to the right knee, the Veteran testified during that Board hearing that while a participant in the U.S. Army Reserves in 1992, he injured his right knee while playing softball.  The Veteran's STRs reflect a 1992 right knee injury.  However, it is unclear if the Veteran currently suffers from a right knee injury resulting from the injury incurred or aggravated while participating in the reserves.  There is no line of duty report demonstrating that the injury occurred while performing ACDUTRA or INACDUTRA.  As such, a remand is required to conduct a VA examination as well as conduct a search for any additional records for the Veteran's participation in the reserves.  Further, April and May 1987 STRs cite reported right leg pain; the examiner will be asked to opine whether this pain is related to the current right knee condition as well.

In regard to hearing loss and tinnitus, the record contains a November 2012 VA examination which stated that the Veteran's claimed hearing loss and tinnitus was less likely than not incurred in or caused by service.  It is unclear from the November 2012 examination whether the Veteran suffers from hearing loss for VA compensation purposes.  The Veteran submitted a January 2012 private opinion by audiologist M.W., which posited the hearing loss and tinnitus are at least as likely as not related to his military service, as he was likely exposed to excessive noise.  However, it is unclear if the private audiologist reviewed the Veteran's claims file in formulating the opinion.  A remand is required for a VA examination to consider both opinions and offer a clarifying opinion.

Further, the Veteran testified that his claimed hearing loss and tinnitus are related to an ear plug which had to be discharged from his left ear during service.  A March 1987 service treatment record reflects such a removal.  A VA examination is also required to opine whether the dislodged ear plug is related to the Veteran's present claimed hearing loss and tinnitus disabilities.

Finally, the Veteran indicated receiving recent treatment at Normal Regional Hospital and Purcell Municipal Hospital for all claimed conditions.  A remand is required to obtain these records, as well as all VA treatment records, and associate them with the claims file.

The record also contains a May 2013 letter from the RO indicating that the Veteran filed for workman's compensation.  A remand is also required to obtain any outstanding workman's compensation records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request from all appropriate records repositories, to include all Reserve and National Guard units noted in the record, the Appellant's medical treatment records, and associate all obtained records with the claims file.

Particular attention is directed to:

 (a)  Records from the Reynolds Army Community Hospital in Fort Sill, Oklahoma detailing an in-service hospital stay;
 
 (b)  A line of duty incident report from U.S. Army Reserve participation in or about 1992 detailing a right knee injury during softball;
 
(c)  Records from the Normal Regional Hospital and Purcell Municipal Hospital; 

(d)  All outstanding VA treatment records; and

(e)  Any workman's compensation records.

2.  Headaches.  Schedule the Appellant for an appropriate VA examination for his claimed headaches disability.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, and any pertinent evidence contained in the electronic claims file, eliciting a history directly from the Appellant, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should:

(a)  Detail all current diagnoses as related to the Appellant's headache condition;

(b)  Offer an opinion as to whether the current headache condition had its onset during active service or is otherwise related to active service; and

(c)  Offer an opinion as to whether the current headache condition resulted from disease or injury incurred or aggravated while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  

(d)  Explain the relationship between the Veteran's headaches and sinusitis.  Particular attention is invited to the STRs which include a February 1987 reading "r/o sinusitis."

3.  Right Knee.  Schedule the Appellant for an appropriate VA examination for his claimed right knee disability.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, and any pertinent evidence contained in the electronic claims file, eliciting a history directly from the Appellant, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should:

(a)  Detail all current diagnoses as related to the Appellant's right knee condition;

(b)  Offer an opinion as to whether the current right knee condition had its onset during active service or is otherwise related to active service; and

(c)  Offer an opinion as to whether the current right knee condition resulted from disease or injury incurred or aggravated while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  

(d)  Offer an opinion as to whether the current right knee condition is more, as or less likely than not related to April and May 1987 in-service reports of right leg pain.

4.  Hearing Loss and Tinnitus.  Schedule the Appellant for an appropriate VA examination for his claimed hearing loss and tinnitus disability.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, and any pertinent evidence contained in the electronic claims file, eliciting a history directly from the Appellant, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should:

(a)  Detail all current diagnoses as related to the Appellant's hearing loss and tinnitus;

(b)  Offer an opinion as to whether the current hearing loss and/or tinnitus had its onset during active service or is otherwise related to active service; and

(c)  Offer an opinion as to whether the current hearing loss and/or tinnitus condition resulted from disease or injury incurred or aggravated while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. 

(d)  Please consider the November 2012 VA examination, which posited a negative nexus, and the January 2012 private opinion by audiologist M.W., which posited a positive nexus, and attempt to provide a clarifying opinion. 

(e)  Please opine if the Veteran's claimed hearing loss and/or tinnitus is related to a March 1987 in-service incident in which an ear plug was lodged into the Veteran's left ear.

For all examinations, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.  If the examiner finds that any opinion is speculative, the examiner must include rationale to explain why the opinion is speculative.

5.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Appellant and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Appellant and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



